DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021has been entered.
Allowable Subject Matter
Claims 1-9, 13-14 are allowed.
As of claim 1, the closest prior art YAMAMOTO (US 20190018311 A1) teaches a projection display apparatus 1 which includes light source unit 20, DMD 150, and projection optical system 300. Apparatus 1 projects projection light for image display to projection surface 400 which faces projection optical system 300. The light source unit 20 emits light for producing the projection light (detailed later). DMD 150 provides on-off control of each pixel in the image to spatially modulate the incident light coming from light source unit 20, and emits the modulated light (hereinafter also referred to as "DMD-ON light") to projection optical system 300. System 300 emits the DMD-ON light to the outside of projection display apparatus 1 as the projection light. YAMAMOTO does not anticipate or render obvious, alone or in combination, a projection system having a light-
Claims 2-9 are allowed as being dependent on claim 1.
As of claim 13, the closest prior art YAMAMOTO (US 20190018311 A1) teaches a projection display apparatus 1 which includes light source unit 20, DMD 150, and projection optical system 300. Apparatus 1 projects projection light for image display to projection surface 400 which faces projection optical system 300. The light source unit 20 emits light for producing the projection light (detailed later). DMD 150 provides on-off control of each pixel in the image to spatially modulate the incident light coming from light source unit 20, and emits the modulated light (hereinafter also referred to as "DMD-ON light") to projection optical system 300. System 300 emits the DMD-ON light to the outside of projection display apparatus 1 as the projection light. YAMAMOTO does not anticipate or render obvious, alone or in combination, a light-adjusting diaphragm element disposed between the light source and the projection lens, the light-adjusting diaphragm element has an opening and a light shielding area outside the opening, 
As of claim 14, the closest prior art YAMAMOTO (US 20190018311 A1) teaches a projection display apparatus 1 which includes light source unit 20, DMD 150, and projection optical system 300. Apparatus 1 projects projection light for image display to projection surface 400 which faces projection optical system 300. The light source unit 20 emits light for producing the projection light (detailed later). DMD 150 provides on-off control of each pixel in the image to spatially modulate the incident light coming from light source unit 20, and emits the modulated light (hereinafter also referred to as "DMD-ON light") to projection optical system 300. System 300 emits the DMD-ON light to the outside of projection display apparatus 1 as the projection light. YAMAMOTO does not anticipate or render obvious, alone or in combination, a light-adjusting diaphragm element disposed between the light source and the projection lens, the light-adjusting diaphragm element has an opening and a light shielding area outside the opening, a filter is disposed in the opening, wherein a part of the first light is blocked by the light shielding area, a wavelength band corresponding to the first dominant wavelength range of other part of the first light passes through the opening, and a wavelength band 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Hu et al. (US 20150253654 A1) teaches a light source system having a light-emitting device for emitting a first light and a second light in sequence; a beam splitting system with which the first light emitted from the light-emitting device is divided into one beam in a first range of wavelength and the other beam in a second range of wavelength, respectively emitted along a first optical path and a second optical path, and also with which at least a part of the second light emitted from the light-emitting device is emitted along the first optical path; a first spatial light modulator for modulating the beam emitted from the beam splitting system along the first optical path; a second spatial light modulator for modulating the beam emitted from the beam splitting system along the second optical path.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882